           Case 1:21-cv-00072-AJN Document 15 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------X
STACEY MERCER,
an individual,                                             CASE NO.: 1:21-cv-0072-AJN

                 Plaintiff,                                FINAL PROPOSED DEFAULT
                                                           JUDGMENT AGAINST LONG
                 v.                                        BEACH HOTEL INC.

LONG BEACH HOTEL INC.,
a New York corporation,

                  Defendant.
-------------------------------------------------X

        This action having been commenced on January 5, 2021, by the filing of a summons and

complaint, and a copy of the Summons and Complaint having been served on Defendant LONG

BEACH HOTEL INC., on January 15, 2021, and with proof of service filed on January 19, 2021,

and said Defendant not having answered the complaint and the time for answering the complaint

having expired, it is hereby

        ORDERED, ADJUDGED AND DECREED, as follows:

    1. That Plaintiff has Judgment against Defendant LONG BEACH HOTEL INC., (the

“Defendant”) which shall require Defendant to remediate its website and reservation platform at

the public domain name: www.longbeachhotelny.com (the “Website”) so that it becomes

compliant with the ADA Accessibility Guidelines 28 C.F.R Part 36 (ADAAG) within sixty (60)

days (the “Remediation Order”) of this Order, as follows:

        a. The Defendant shall identify and describe accessible features in the hotel common

             areas and guest rooms offered through its reservations service on the Website in

             enough detail to reasonably permit individuals with disabilities to assess independently

             whether the hotel and/or guest room meets one’s accessibility needs;
        Case 1:21-cv-00072-AJN Document 15 Filed 03/19/21 Page 2 of 2




      b. The Defendant shall provide an option on the Website for users to book an accessible

         room, which shall include a detailed description of all guest room accessibility

         features, including but not limited to bathing facilities in the room(s) available at the

         subject hotel and ensure that accessible guest rooms are held for use by individuals

         with disabilities until all other guest rooms of that type have been rented and the

         accessible room requested is the only remaining room of that type;

      c. That the subject facility, located at 405 East Broadway, Long Beach, NY 11561, which

         is currently leased, owned and operated by Defendant LONG BEACH HOTEL INC.,

         shall be closed to the general public with all business operations ceased until

         Defendant fully comply with the terms of this Order.

      d. That within sixty (60) days after entry of this Judgment, Defendant shall serve and file

         with this Court notice and evidence of its compliance with the terms hereof.

      e. That the Court reserves jurisdiction to enforce the terms of this Judgment as set forth

         above, and upon full compliance by Defendant of the foregoing to hold such further

         proceedings as necessary to affix and award Plaintiff’s damages, as well as, her

         attorneys’ fees, costs and litigation expenses incurred through the date of Defendant’s

         full compliance.

Dated: Garden City, New York
       _____________, 2021

                                            SO ORDERED:



                                            _______________________________________
                                            UNITED STATES DISTRICT JUDGE
                                            HON. ALISON J. NATHAN
